Case 1:20-cv-01038-HYJ-RSK ECF No. 1, PageID.1 Filed 10/29/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

    JENEE SCHULTZ,

                 Plaintiff,

    vs.                                             Case No. 20-

    UNUM LIFE INSURANCE
    COMPANY OF AMERICA,

               Defendant,
    ________________________________/

    DONALD W. BUSTA, JR. (P67544)
    Attorney for Plaintiff
    LEVINE BENJAMIN, P.C.
    100 Galleria Officentre, Suite 411
    Southfield, Michigan 48034
    Phone (248) 352-5700
    Fax (248) 352-1312
    dbusta@levinebenjamin.com
     ________________________________/


                                 PLAINTIFF’S COMPLAINT



           NOW COMES Plaintiff, JENEE SCHULTZ, by and through her attorneys,

    DONALD W. BUSTA, JR, and LEVINE BENJAMIN, P.C., and for her Complaint

    against Defendant, UNUM LIFE INSURANCE COMPANY OF AMERICA states as

    follows:

           1.    At all times, relevant hereto, Plaintiff, JENEE SCHULTZ, is a resident

    of the City of St. Johns, County of Clinton and State of Michigan.




                                                1
Case 1:20-cv-01038-HYJ-RSK ECF No. 1, PageID.2 Filed 10/29/20 Page 2 of 4




           2.     At all times, relevant hereto, Defendant, UNUM LIFE INSURANCE

    COMPANY OF AMERICA, is a foreign insurance corporation in good standing and

    continuously conducting business throughout the State of Michigan.

           3.     At all times, relevant hereto, Defendant, UNUM LIFE INSURANCE

    COMPANY OF AMERICA, was compensated for and provided Long-Term

    Disability coverage pursuant to the terms of a group employee benefits plan

    provided for the benefit of Plaintiff, JENEE SCHULTZ, and other employees, by

    their employer.

           4.     The Long-Term Disability insurance policy issued by Defendant,

    UNUM LIFE INSURANCE COMPANY OF AMERICA, is a group employee benefit

    plan covered by and within the meaning of the Employee Retirement Income

    Security Act (“ERISA”), 29 U.S.C. § 1001 et seq.

           5.     The terms of said contract of insurance obligated Defendant, UNUM

    LIFE INSURANCE COMPANY OF AMERICA, to provide Plaintiff, JENEE

    SCHULTZ with Long-Term Disability Benefits, in the event that Plaintiff was

    rendered unable to work due to injury, disease or other medical condition.

           6.     That Plaintiff, JENEE SCHULTZ, suffers from a disorder of the

    lumbar spine with associated radicular symptoms, status post right L5-S1

    laminectomy, decompression and discectomy on May 2, 2019. As a result,

    Plaintiff’s conditions have made it impossible for her to work.

           7.     Defendant, UNUM LIFE INSURANCE COMPANY OF AMERICA,

    has wrongfully terminated Plaintiff’s Long-Term Disability Benefits.



                                                 2
Case 1:20-cv-01038-HYJ-RSK ECF No. 1, PageID.3 Filed 10/29/20 Page 3 of 4




             8.       Defendant’s termination of benefits was arbitrary and capricious and

    was contrary to medical and other evidence that overwhelmingly supports

    Plaintiff’s claim of total and permanent disability. Defendant’s refusal to pay

    Plaintiff’s benefits therefore amounts to a breach of the contract for insurance.

             9.       Plaintiff, JENEE SCHULTZ, has exhausted all required appeals

    and/or        reconsideration   processes   provided    by   Defendant;    nevertheless,

    Defendant refuses to resume payment of benefits rightfully due and owing to

    Plaintiff.

             10.      Plaintiff, JENEE SCHULTZ, is a person empowered to bring a civil

    action under 29 U.S.C. § 1132(a)(1)(B) to force the Defendant to comply with the

    Act and pay Long-Term Disability Benefits to Plaintiff.

             11.      29 U.S.C. § 1132(a)(1)(B) reads as follows:

                      (a)    Persons Empowered to Bring a Civil Action
                             A civil action may be brought –

                             (1)    by a participant or beneficiary –

                                    (B)    to recover benefits due to her under the
                                    terms of the plan, to enforce her rights under the
                                    terms of the plan, or to clarify her rights to future
                                    benefits under the terms of the plan[.]

             12.      As a result of Defendant’s wrongful denial of Long-Term Disability

    Benefits, Plaintiff, JENEE SCHULTZ, has sustained the following damages,

    including, but not limited to:

                      (a)    Loss of past, present and future income in the form of wage
                             loss compensation benefits;




                                                     3
Case 1:20-cv-01038-HYJ-RSK ECF No. 1, PageID.4 Filed 10/29/20 Page 4 of 4




          WHEREFORE, Plaintiff, JENEE SCHULTZ, prays for Judgment in her favor

    and against the Defendant, UNUM LIFE INSURANCE COMPANY OF AMERICA,

    in whatever amount she is found to be entitled, in addition to costs, interest and

    attorney fees.



                                            Respectfully submitted,

                                            LEVINE BENJAMIN, P.C.


                                            /s/ DONALD W. BUSTA, JR
                                            Attorneys for Plaintiff
                                            100 Galleria Officentre, Suite 411
                                            Southfield, MI 48034
                                            Phone (248) 352-5700
                                            Fax (248) 352-1312
                                            dbusta@levinebenjamin.com
    Dated: October 29, 2020




                                               4
